Case 6:20-cv-00139-JDK-KNM Document 7 Filed 08/31/20 Page 1 of 2 PageID #: 29



                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

DERWIN KEITH DOUGLAS, #314107                    §

VS.                                              §              CIVIL ACTION NO. 6:20cv139

DIRECTOR, TDCJ-CID                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       Petitioner Derwin Douglas, a prisoner confined within the Texas Department of Criminal

Justice (TDCJ) proceeding pro se, filed this petition for a writ of habeas corpus. The petition was

referred to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact,

conclusions of law, and recommendations for the disposition of the petition.

       On July 22, 2020, Judge Mitchell issued a Report (Docket No. 6) recommending that

Petitioner’s case be dismissed without prejudice for Petitioner’s failure to comply with an order

of the Court. A copy of this Report was sent to Petitioner at the address he provided. However,

to date, no objections to the Report have been filed.

       Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

from de novo review by the District Judge of those findings, conclusions, and recommendations

and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

                                                 1
Case 6:20-cv-00139-JDK-KNM Document 7 Filed 08/31/20 Page 2 of 2 PageID #: 30



(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge (Docket No. 6) is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that the above-styled habeas corpus action is DISMISSED without prejudice

for Plaintiff’s failure to comply with an order of the Court. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED as MOOT.

        So ORDERED and SIGNED this 31st day of August, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
